Exhibit 10.32

 

FIRST IMPLEMENTATION AGREEMENT

 

TO

 

OWNER PARTICIPATION AGREEMENT

 

by and between

 

THE COMMUNITY REDEVELOPMENT AGENCY

 

OF THE CITY OF LOS ANGELES

 

“Agency”

 

 

and

 

 

SL NO HO, LLC

 

“Developer”

 

 

November, 2002

 

North Hollywood Redevelopment Project

 

--------------------------------------------------------------------------------


 

FIRST IMPLEMENTATION AGREEMENT

 

This FIRST IMPLEMENTATION AGREEMENT TO OWNER PARTICIPATION AGREEMENT (this
“Agreement”), by and between the COMMUNITY REDEVELOPMENT AGENCY OF THE CITY OF
LOS ANGELES, a public body, corporate and politic (the “Agency”;), and SL NO HO,
LLC, a California limited liability company (the “Developer”) is entered into as
of the date of execution of this Agreement by the Agency. The Agency and the
Developer are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”

 

RECITALS

 

The following Recitals are a substantive part of this Agreement. Capitalized
terms in this Agreement have the meaning given to them in the Owner
Participation Agreement unless otherwise defined herein.

 

A.            The Agency and Developer entered into that certain Owner
Participation Agreement dated March 5, 2002 (“OPA”), which is hereby
incorporated by reference. Reference herein to the OPA shall include any and all
Attachments thereto.

 

B.            Pursuant to the OPA, the Developer is obligated to design, finance
and develop the Project on the Site.

 

C.            The Developer has requested and the Agency has agreed to certain
revisions to the Project and to the Schedule of Performance.

 

D.            The parties are entering into this Agreement for good and valuable
consideration, the receipt of which is hereby acknowledged.

 

NOW, THEREFORE, the Agency and the Developer agree as follows:

 

1.             Project Description and Phasing. Section 103 of the OPA is
amended as follows.

 

a.             The first sentence of paragraph (a) “Subarea A Improvements” of
Subsection 103.1 is amended to read “The Developer shall construct a residential
complex containing approximately 450 units and associated parking.”

 

b.             Paragraph (b) “Subarea B Improvements” of Subsection 103-.1 is
amended to read “The Developer shall construct a retail and residential complex
including approximately 280 residential units, approximately 122,500 square feet
of retail and restaurant space and a parking structure providing sufficient
parking to comply with City code requirements.”

 

1

--------------------------------------------------------------------------------


 

2.             Scope of Development. The Scope of Development and the Concept
Plan that are attached to the OPA as Attachments No. 1 and 5, respectively, are
amended as follows.

 

a.             The number of residential units to be constructed in Subarea A is
reduced from 554 units to 450 units.

 

b.             The number of loft and live/work residential units to be
constructed in Subarea B is increased from 247 units to 280 units.

 

c.             The retail floor area to be constructed in Subarea B is reduced
from 186,000 square feet to not less than 122, 500 square feet.

 

3.             Schedule of Performance. The Schedule of Performance attached to
the OPA as Attachment No. 7 is hereby amended to provide that all items of
performance that are required to be completed prior to the start of construction
shall be completed prior to the start of construction for each Phase of the
Project and shall be completed substantially in the sequence provided in the
Schedule of Performance but without reference to specific deadlines for each
such item.

 

4.             MTA Right of Way. The Developer and the Agency shall negotiate in
good faith to enter into a letter agreement setting forth the rights and
obligations of each with regard to the relocation of the existing MTA Right of
Way provided for in Section 406.2 of the OPA and the landscaping and maintenance
of the relocated MTA Right of Way, which letter agreement shall be in accordance
with the terms of the OPA as hereby amended. Upon its execution by both parties,
that letter agreement shall be appended to this First Implementation Agreement
and incorporated herein by this reference.

 

5.             Limitation On Amendment. Except as expressly provided otherwise
in this Agreement, the OPA remains in full force and effect, enforceable in
accordance with its terms.

 

 

 

 

DEVELOPER:

 

 

 

 

 

SL No Ho, LLC

 

 

a California limited liability company

 

 

 

 

 

 

Date:

November 2002

 

By:

/s/ Authorized Signatory

 

 

 

 

Clifford P. Goldstein

 

 

 

Its:

Authorized Member

 

2

--------------------------------------------------------------------------------


 

 

 

AGENCY:

 

 

 

 

 

THE COMMUNITY REDEVELOPMENT AGENCY OF THE CITY OF LOS ANGELES, CALIFORNIA

 

 

 

 

 

 

Date:

November 2002

 

By:

/s/ Authorized Signatory

 

 

 

 

Jerry Scharlin

 

 

 

Its:

Administrator

 

 

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

 

By:

/s/ Authorized Signatory

 

 

 

Agency Secretary

 

 

 

 

 

 

 

 

APPROVED AS TO FORM:

 

 

 

 

 

ROCKARD J. DELGADILLO
CITY ATTORNEY

 

 

 

 

 

 

 

 

By:

/s/ Authorized Signatory

 

 

 

Assistant/Deputy City Attorney

 

 

 

 

 

 

 

 

APPROVED AS TO FORM:

 

 

 

 

 

KANE, BALLMER & BERKMAN

 

 

 

 

 

 

 

 

By:

/s/ Authorized Signatory

 

 

 

Special Counsel to the Agency

 

 

 

3

--------------------------------------------------------------------------------